Citation Nr: 0909801	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-33 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a depressive 
disorder.

2.  Entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from September 
1964 to February 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a rating decision dated in March 2005 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

As support of his claim, the Veteran was given an opportunity 
to present testimony at a hearing before a Veterans Law Judge 
at the RO (Travel Board hearing) in September 2006; however, 
the Veteran requested a postponement of that hearing as he 
was not feeling well during that time period.  Subsequently, 
a videoconference hearing was scheduled for December 2006, 
but the Veteran failed to show for the hearing.  

After the Board reopens the Veteran's claim for service 
connection for a depressive disorder, it is remanding the 
issue of service connection for a depressive disorder to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been received to reopen a previously denied claim for service 
connection for depression in an October 1993 rating decision.  
It notified the Veteran of the denial and of his appellate 
rights, but he did not initiate an appeal.

2.  The additional evidence received since the October 1993 
rating decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).  

2.  New and material evidence has been received since the 
October 1993 decision to reopen the claim for service 
connection for a depressive disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

When new and material evidence claims are being reopened, as 
in the case here, there is no need to discuss whether there 
has been compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA); even if, for the sake of argument, there has not been 
compliance, it is inconsequential, and, thus, constitutes 
harmless error at most.  See 38 C.F.R. § 20.1102.  
 
The reopening of the claim also means the Board need not 
discuss whether the Veteran has received the type of new-and-
material-evidence notice required by Kent v. Nicholson, 20 
Vet. App. 1 (2006), including notice apprising him of the 
specific reasons his claim was previously denied, because, 
regardless of the type of notice given to the Veteran, the 
Board is reopening his claim.  

Because the Board is conducting further evidentiary 
development into the now-reopened claim for service 
connection for a depressive disorder, a thorough discussion 
of the application of the VCAA in this case will be included 
in a subsequent decision when the underlying depressive 
disorder claim is adjudicated on the merits. 


Analysis

In an October 1993 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for 
depression.  The RO notified the Veteran of the decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, the decision is final 
and binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2008).  

Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been submitted, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen this 
claim before proceeding to readjudicate the underlying merits 
of this claim.  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

The Veteran filed a claim to reopen service connection for 
depression in October 2004.  Because the Veteran's claim to 
reopen a previously denied claim for service connection was 
filed after August 2001, the amended regulations are 
applicable.  See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether new and material 
evidence has been submitted to reopen a claim, it is 
necessary to consider all evidence added to the record since 
the last time the claim was denied on any basis.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (emphasis added).  

Evidence of record at the time of the October 1993 rating 
decision consisted of the Veteran's original claim 
application, his service treatment records (STRs), VA 
treatment records, private treatment records from LeFlore 
County Guidance Center, and a VA examination report dated in 
March 1989.

The additional evidence received since the October 1993 
rating decision consists of VA treatment records dated from 
May 1993 to January 2005.

Upon reviewing the evidence received since the October 1993 
rating decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, in its October 
1993 rating decision denying service connection for 
depression, which was found to have pre-existed service, the 
RO found that there was no new and material evidence of 
aggravation during service.  However, since that decision, 
the Veteran has submitted VA treatment records indicating 
continuing complaints of, and treatment for, worsening 
symptoms of depression, and several hospitalizations for 
depression.  See, e.g., VA treatment records dated in May 
1993, June 2001, March 2004, November 2004, and January 2005.      

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran's depression may 
have been aggravated in service and have progressively 
worsened through the years due to service.  This evidence is 
new, not cumulative, and relates directly to an unestablished 
fact necessary to substantiate the Veteran's claim.  Thus, as 
new and material evidence has been received, the Veteran's 
claim for service connection for a depressive disorder is 
reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for 
service connection for depression is reopened.  To this 
extent, the Veteran's appeal is granted. 


REMAND

However, before addressing the merits of the Veteran's claim 
for service connection for depression, the Board finds that 
additional development of the evidence is required.

First, the RO should send the Veteran a VCAA notice letter 
complying with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
that it notifies the Veteran of what specific evidence would 
be required to substantiate the element or elements needed 
for service connection for depression that were found 
insufficient in the prior denial on the merits.  

Second, with regard to the Veteran's depression, there are no 
post-service treatment records associated with the claims 
file after January 2005.  In that regard, any treatment that 
the Veteran has received for his depression may be relevant 
to his claim, and there are no indications that the RO has 
attempted to secure them.  Further, in a statement dated in 
April 1988 and a phone call to the RO in January 1989, the 
Veteran indicated receipt of treatment for depression in 
Dallas, Texas, in 1970, 1977, or 1978.  Additionally, the 
Veteran indicated during treatment in November 2004 that he 
receives disability benefits from the Social Security 
Administration (SSA) in connection with his depression, and 
has received such benefits for 13 to 14 years since 2004.  
See VA treatment record dated in November 2004.  However, 
there is no indication that the RO has attempted to obtain 
any of these records.  In this regard, VA's duty to assist 
includes obtaining records of the Veteran's relevant VA 
medical treatment and from other agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding his 
depression would be relevant to the Veteran's claim, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  
Additionally, although disability determinations by the SSA 
are not controlling on VA, they are pertinent to the 
adjudication of a claim for VA benefits, and VA has a duty to 
assist the Veteran in gathering these records.  Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Thus, a remand is warranted to obtain 
these records.

Third, the Veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning his pre-existing 
depressive disorder to determine whether it was aggravated by 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
regard, for purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003.  The United States Court of Appeals for the Federal 
Circuit has adopted the General Counsel's position.  Wagner 
v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In this case, no medical opinion regarding the issue of 
aggravation of the Veteran's depression has been obtained.  
Specifically, although his service entrance examination in 
August 1964 noted no pre-existing depressive or other mental 
disorder, a Medical Evaluation Board (MEB) diagnosed the 
Veteran with "neurotic depressive reaction" in January 
1967, noting that there was evidence of an emotional disorder 
of such severity as to warrant treatment and to preclude the 
performance of duty, and finding the Veteran to be deeply 
depressed with suicidal thoughts and long-standing 
unhappiness.  The MEB determined that the Veteran's 
depressive disorder pre-existed service, but that it was not 
aggravated by service.  However, he was subsequently 
discharged from service on the basis of his depressive 
disorder.  Additionally, more recent VA treatment records 
show continuing complaints of, and treatment for, worsening 
symptoms of a depressive disorder, such as feelings of 
worthlessness, guilty, and disgust with himself; fatigue; 
isolation and withdrawal from others; hostility; insomnia; 
suicidal ideations; dysthymia; loss of appetite; loss of 
interest in most activities; and a blunted affect.  See, 
e.g., VA treatment records dated in June 2001, November 2001, 
March 2004, November 2004, and January 2005.  Treatment 
records also show several recent hospitalizations due to 
depression in November 1992, May 1993, and November 2004.  
However, the Veteran has not been afforded a recent VA 
examination to determine the nature and severity of his 
depressive disorder, and whether it was aggravated by 
service.  In that regard, although the Veteran was provided a 
VA examination in March 1989 for his depression, the VA 
examiner at that time failed to provide a nexus opinion as to 
whether the Veteran's depression was aggravated by service.  
Thus, a VA examination and opinion are needed to determine 
the nature of the Veteran's current depressive disorder and 
whether any current depressive disorder represents 
aggravation beyond natural progression of a pre-existing 
disorder that was present before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
to notify him and his representative of 
any previously omitted information or lay 
or medical evidence that is necessary to 
substantiate the claim for service 
connection for a depressive disorder.  
This letter must advise the Veteran of 
what information or evidence he should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The letter should also be compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
in that it notifies the Veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection for a 
depressive disorder that were found 
insufficient in the prior denial on the 
merits.   

2.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA medical facility (VAMC) or with a 
private physician in the 1970s and since 
January  2005.  If so, obtain all 
pertinent records of any medical treatment 
for the Veteran's depression from the 
appropriate VAMC dated in the 1970s and 
from January 2005 to the present.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

3.  Request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

4.  After completion of the above, arrange 
for the Veteran to undergo a VA 
psychiatric examination, by a 
psychiatrist, to determine the nature, 
severity, and etiology of any current 
depressive disorder.  The Veteran is 
hereby advised that failure to report for 
his scheduled VA examination, without good 
cause, may have adverse consequences for 
his claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of his pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to provide an 
opinion responding to the following 
questions:

(a)  Does the Veteran have a current 
depressive disorder, including depression?

(b)	 If so, is the Veteran's current 
depressive disorder the
result of a permanent increase in severity 
of his pre-existing depressive disorder 
during his military service?

(c)  If there was a measurable increase 
in severity for his 
depressive disorder during his period of 
service, was there clear and unmistakable 
evidence this permanent increase in 
severity was due to the natural 
progression of the disability?  

(d)  Is it at least as likely as not that 
the Veteran's current 
depressive disorder is the direct result 
of his military service? 

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  Readjudicate the Veteran's claim for 
service connection for a depressive 
disorder in light of the VA examination 
and any additional evidence received since 
the September 2005 statement of the case 
(SOC).  If the claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental SOC (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


